Title: To Thomas Jefferson from Dr. John Vaughan, 10 October 1801
From: Vaughan, Dr. John
To: Jefferson, Thomas


Esteemed Sir,
Wilmington October 10th 1801.
The anxieties expressed, in your much valued favour of the 17th. of July, for our political welfare, induce me to assume the privilege & enjoy the pleasure of informing you, that we have succeeded in electing a republican Governor: but, we have lost the Legislature, &, of course, the choice of a federal senator. As it respects our local politics, the great point is gained. If we had succeeded in the Legislature & lost the Governor, we should have reverted to our old condition in another year. Now, Delaware may be classed among the republics of America—toryism has received its death-wound. Some of the infuriate partizans observed during the contest—”That if we failed we would persevere, but, if they failed, they were dead & d—d”!
You, Sir, would be greatly astonished, if informed of the manoeuvres & pitiful artifices employed by the expiring faction to preserve the tyranny of this state—forgery, fabrication, bribery & every species of seduction ever tried, in the last struggle for life. But, the great desideratum in their electioneering distress, was to divide the republican interest & destroy the system adopted for promoting free inquiry & arousing the people to a sense of their condition: and when they conceived the foundation of this grand overture to be laid (by the temporary dissention of which you are informed) they met on the first of August in grand conclave & vowed eternal hostility to the present national administration, with as much fervour, as the fallen angels abjured their allegiance to heaven; & like their infuriate predecessors, exerted their evil genius to devise new plans for disturbing the public peace & abridging their misfortunes; by perpetuating the vestige of federalism in Delaware—For a short time the republican spirit of this county appeared to be paralysed—the exfederalists became more clamorous every day—the forced combination of republicans, or rather deluded association, was dissolved; the individuals of which began to suspect each other, & the leading partizans of the federalists began to triumph in our dissention. During this transition of things, a number of honest men who had been duped into an acquiescence in the late proceedings, discovered their delusion, & acknowleged they were deceived & willing to make retribution—but the evil was done—it could not be recalled, & as jealousies of this sort usually cease when passion subsides, it wore out in the course of incidental events. Social harmony succeeded & political concert took place by such imperceptible degrees, that our opponents did not perceive it until we were in complete co-operation. Being in possession of some important documents respecting the official conduct of Govr. Bassatt, including his inconsistent & tyrannical disposal of the office of sheriff, I published them at this juncture—it was a dispassionate appeal to the understandings of the people, under the signature of the disappointed candidate. The effect was more happy than could have been anticipated—the people aroused into immediate action against the common enemy, & previous jealousies were forgotten. The exfedt. now became alarmed, & Bayard, chief justice Johns, & the whole host of federal lawyers set out to convoke meetings of the people & harrangue them into their measures—but they were foiled—we opposed them on every occasion & out-reasoned & out-numbered them. Mr. Read, our District Attorny, came forward & shewed himself the avowed, but calm & firm advocate of republicanism.—We had the largest election that has been for many years, & tho at the previous election Bassatt had a majority of 18 votes in this county, Hall had, this year a majority of 783, over Mitchel his fedl. antagonist. This number was barely sufficient. In Sussex Mitchel had a majority of 704, & in Kent 60, leaving Hall but 19 of an ultimate majority out of 7,000 votes.
I hope this detail of [circum]stances will not be altogether uninteresting to you, & that [you] will excuse my prolixity, as it is probably the last time I shall take the liberty of addressing you.—Cicero says, there are certain times & certain occasions which privilege a man to speak of himself, & I think the situation in which I was lately placed was one of those. There are few, if any, individuals in my condition of life that have shared more liberaly of federal persecution than I have done; but I disregard all, save the unwarrantable attack lately made in the disguise of republicanism. However, for the sake of the republican character, I shall submit to time & the ordinary course of events—justice will unfold itself sooner or later: But I shall endeavour to secure myself in future, by renouncing every thing like popular agency in politics, & confine myself to the exercise of my professional functions & those individual duties, which no wish of mine, no art of theirs, can absolve me from.
If the representations lately made to you thro & by the late association should unfortunately have left any unfavourable impressions on your mind, respecting my conduct, I beg, most earnestly, to have an opportunity of removing them. My fellow citizens are now doing me justice, & my final wish is—to know you to be satisfied. Be pleased to accept the homage of my esteem & devotion thro life—
John Vaughan.
 